DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. U.S. PGPUB No. 2015/0248991.

Regarding claim 1, Ogawa discloses a charged particle beam apparatus comprising: a sample stage 4/5 on which a sample 2 is mounted; a control device 6 that controls to drive the sample stage (“the control device 6 drives the stage in the X and Y directions and performs positioning in a desired position” [0031]); a linear scale that detects a position of the sample stage (“The Y linear scales (12y and 13y)… measure an amount of relative displacement in the Y direction… The X linear scales (12x and 13x)… measure an amount of relative displacement in the X direction” [0028]; laser position detector that detects the position of the sample stage (“when the sample stage is positioned in a part of a stage movement range that the position detection device is capable of detecting by the laser interferometer 10, the position detection is performed 



Regarding claim 5, Ogawa discloses that the charged particle beam apparatus is a defect review SEM that detects a defect of a pattern formed on a wafer or measures a pattern shape (“To evaluate patterns formed on a semiconductor wafer or inspect defects in a formed wafer, a scanning electron microscope (hereinafter, referred to as an SEM) is normally used and particularly, to evaluate a shape size of patterns, a critical dimension SEM is used” [0002]).

Regarding claim 6, Ogawa discloses a sample alignment method of a charged particle beam apparatus, the method comprising the following steps: (a) positioning a sample stage at a position capable36 of being imaged by an optical microscope (step S503 in figure 5) for an alignment point registered in a recipe in advance (“At process S508, it is determined whether all of the previously-registered measuring points are inspected” [0048]), acquiring an optical microscope image of a sample mounted on the 
Since paragraph [0046] describes that the imaging at step S504 is “performed more than once”, the first instance of imaging step S504 satisfies limitation (a) of the claim, and the subsequent imaging at step S504 combined with the laser measurement at step S505 satisfies step (b) of the claim.

Regarding claim 7, Ogawa discloses that a position deviation amount on an image is35 calculated by comparing the image data acquired by the optical microscope with a reference pattern registered in advance, and a position of the first correction sample viewed from the optical microscope is specified (“a movement of the stage and imaging by the optical microscope 9 are performed more than once, and corrections of a mounting position and an angle of the wafer 2 are performed on the basis of the 

Regarding claim 10, Ogawa discloses that the charged particle beam apparatus is a defect review SEM that detects a defect of a pattern formed on a wafer or measures a pattern shape (“To evaluate patterns formed on a semiconductor wafer or inspect defects in a formed wafer, a scanning electron microscope (hereinafter, referred to as an SEM) is normally used and particularly, to evaluate a shape size of patterns, a critical dimension SEM is used” [0002]).

Allowable Subject Matter
Claims 3, 4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Ogawa discloses that an SEM image of a correction sample mounted on the sample stage is acquired ([0047]), and the sample stage is positioned with respect to the barrel based on the image data acquired by the optical microscope (“At process S504, alignment processing is performed by the optical microscope 9” [0046]), the position data of the sample stage detected by the laser position detector (“At process S605, switching to the position control of using the laser values is performed by the obtained offset amount” [0054]), and the SEM image (“at process 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam apparatus wherein a sample stage is positioned with respect to an electron beam barrel based on image data acquired by an optical microscope and position data of the sample stage detected by the laser position detector with respect to a first correction sample mounted on the sample stage, and wherein the sample stage is positioned with respect to the barrel based on image data acquired by the optical microscope, position data of the sample stage detected by the laser position detector, and an SEM image of a second correction sample.

Regarding claim 4, claim 4 would be allowable at least for its dependence upon claim 3.

Regarding claim 8, claim 8 includes substantially similar limitations to those of claim 3 and would be allowable at least for the reasons indicated with respect to claim 3.

Regarding claim 9, claim 9 would be allowable at least for its dependence upon claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881